Citation Nr: 0927954	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-24 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with chronic right sciatica (hereinafter referred to as a 
"lumbar spine disability").

2. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine with chronic right sciatica.

3. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine with chronic right sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO denied the benefits sought 
on appeal.  The Veteran, who had active service from July 
1966 to January 1973 and May 1975 to April 1985, appealed 
that decision to the BVA. Thereafter, the RO referred the 
case to the Board for appellate review.  This claim was 
remanded for further development in September 2006.  All 
requested development having been completed, this claim now 
returns before the Board.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by 
pain and limitation of motion without anklyosis, without 
incapacitating episodes totaling six weeks during the past 12 
months, and without neurological involvement.

2.  The preponderance of the evidence of record indicates 
that the Veteran's peripheral neuropathy of the left lower 
extremity is not related to his service, nor is it secondary 
to the Veteran's service connected lumbar spine disability.

3.  The preponderance of the evidence of record indicates 
that the Veteran's peripheral neuropathy of the right lower 
extremity is not related to his service, nor is it secondary 
to the Veteran's service connected lumbar spine disability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the Veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5243-
8526 (2008).

2.  Peripheral neuropathy of the left lower extremity was not 
incurred or aggravated in the Veteran's active duty service, 
nor is it secondary to any service connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Peripheral neuropathy of the right lower extremity was 
not incurred or aggravated in the Veteran's active duty 
service, nor is it secondary to any service connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  And, the notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2003 and September 2006, and in the 
March 2009 Supplemental Statement of the Case.  These 
documents collectively informed the Veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the appellant should 
provide.  Therefore, the Board finds that any notice errors 
did not affect the essential fairness of this adjudication, 
and that it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

In March 2009, the Veteran was specifically provided notice 
of the disability rating and effective date regulations, in 
accord with Dingess/Hartman.  No prejudice has been alleged 
in the timing of this notice, and none is apparent from the 
record; and the claim was readjudicated during the course of 
this appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

It is also noted that for an increased compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the clamant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
complaint's employment and daily life.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

While there is no letter of record indicating that the 
Veteran was provided with at least general notice of the 
rating criteria by which his left shoulder disability is 
rated, he was provided that information in the June 2004 
statement of the case, and the March 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370.  Therefore, he has not been prejudiced by the lack 
of notice prior to the initial adjudication of this claim.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and private medical records, and providing 
the Veteran with a VA examination.  Consequently, the duty to 
notify and assist has been satisfied in this appeal.


Entitlement to an increased evaluation in excess of 40 
percent for a lumbar spine disability.

The Veteran contends that an increased rating is warranted 
for his service connected lumbar spine disability.  
Specifically, the Veteran contends that his present level of 
symptomatology is more severe than that contemplated by a 40 
percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2008).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a Veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a Veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, revisions to the provisions of 
VA's Schedule for Rating Disabilities pertaining to 
disabilities of the spine were made effective September 26, 
2003.  When regulations are changed during the course of the 
Veteran's appeal, the criteria that are to the advantage of 
the Veteran should be applied.  However, if the revised 
regulations are more favorable to the Veteran, then an award 
of an increased rating based on a change in law may be 
granted retroactive to, but no earlier than, the effective 
date of the change.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Prior to September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
for application. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

As to rating orthopedic and neurological manifestations 
separately, limitation of motion of the lumbar spine is rated 
as 10 percent disabling when slight, 20 percent disabling 
when moderate, and 40 percent disabling when severe.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2003).

As to neurological manifestations, Diagnostic Code 8620 
provides for the evaluation of impairment of the sciatic 
nerve.  Under that Diagnostic Code, a 10 percent evaluation 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent rating requires 
severe incomplete paralysis.  The Board points out however, 
that the issue of service connection for peripheral 
neuropathy is discussed in detail below.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis. When there is complete paralysis 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Diagnostic Code 8620.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A noncompensable rating is assigned for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating is assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation on forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  (Effective prior to September 
26, 2003).  The Board notes that a 40 percent rating is the 
maximum rating available under Diagnostic Code 5295.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the prior version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5), as added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the Veteran's 
service-connected low back disability.  In this regard, the 
Board notes that, to warrant a higher evaluation, the Veteran 
would have to be found to have either incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, or unfavorable ankylosis of the entire 
thoracolumbar spine.  The Board points out that none of the 
evidence of record has shown either of these conditions.  As 
to any additional rating for neurological symptomatology, the 
Board points out that this will be discussed in detail below, 
under the issues of service connection for peripheral 
neuropathy of the right and left lower extremity.

Reviewing of the evidence of record, a May 2003 report of VA 
examination indicated that the Veteran reported that 
approximately every two months his back would go out and 
cause severe pain, incapacitating him for three days to two 
weeks.  He reported that he had little trouble with the 
activities of daily living except when his back went out.  
Upon examination, flexion was 0 to 90 degrees with no pain, 
extension was 0 to 35 without pain, and rotation was 0 to 30 
with no pain.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There were no 
postural abnormalities.  MRI of the lumbar spine noted disc 
herniation at the L5-S1 level, but no nerve root impingement.  
Spondylosis was seen throughout the remainder of the lumbar 
spine. The Veteran was diagnosed with degenerative disc 
disease and herniation at the L5-S1 level and degenerative 
spondylosis of the lumbar spine with associated bilateral S1 
radiculopathy.

A September 2004 report of VA examination for the Veteran's 
knees commented that there was decreased sensation in the 
Veteran's feet, likely due to his back condition, however, 
the Board finds this opinion of minimal probative value as 
the Veteran's back was not actually examined at that time, 
nor was neurological testing conducted.

A January 2009 X-ray of the Veteran's spine showed multilevel 
degenerative changes, most pronounced at the thoracolumbar 
junction and at the L5-S1 level.  Findings were also thought 
to be consistent with diffuse idiopathic skeletal 
hyperostosis.

The Veteran received a VA examination in January 2009.  At 
that time, constant pain at a level of 2 or 3 out of 10, 
exacerbated with bending or lifting, was reported.  The 
Veteran reported a constant and daily pain, without 
radiation.  Flare-ups were moderate, occurring every one to 
two months and lasting 3-7 days.  He was able to walk 1-3 
miles and had no limitation on standing.  Upon examination, 
the Veteran's gait was antalgic.  Flattening of the lumbar 
spinal curvature was noted.  Examination of the back showed 
spasm and pain with range of motion on both sides.  He had 
flexion of 0 to 70 degrees, extension of 0 to 20 degrees, 
left and right lateral flexion of 0 to 10 degrees, and left 
and right lateral rotation of 0 to 20 degrees.  There was 
objective evidence of pain on motion, and additional 
limitation of motion after repetition.  After repetitive 
motion, the Veteran's range of motion was flexion of 0 to 50 
degrees, extension was 0 to 15 degrees, and left and right 
lateral flexion and rotation were 0 to 10 degrees.  The 
Veteran was diagnosed with degenerative disease of the lumbar 
spine-multilevel, multilevel bulging discs, multilevel facet 
arthropathy, and L5-S1 disc herniation.

An April 2009 report of VA examination indicated that the 
Veteran reported chronic back pain that increased with 
bending or lifting.  The Veteran also reported stiffness and 
spasms, and moderate flare ups of pain every 1 to 2 months, 
lasting 3 to 7 days.  He indicated that he was able to walk 
one to three miles, and had no incapacitating episodes for 
the past 3 years.  Upon examination, spasm was noted on the 
right and left sides, as well as pain with motion, but no 
tenderness or weakness.  The muscle spasm was found to be 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  He had flexion of 0 to 70 degrees, extension 
of 0 to 20 degrees, left and right lateral flexion of 0 to 10 
degrees, and left and right lateral rotation of 0 to 20 
degrees.  There was no additional limitation of motion upon 
repetition.  The Veteran's gait was noted to be mildly 
antalgic.  The Veteran was diagnosed with degenerative disc 
disease of the lumbar spine at multiple levels, multilevel 
bulging discs, multilevel face arthropathy, and L5-S1 disc 
herniation.  It was noted that this condition required 
occasional absences from work, and had some effect on his 
usual activities of daily living.

Thus, while the Veteran has been shown to have some 
limitation of motion due to this disability, there is no 
evidence showing that the Veteran at any time has had 
anklyosis, or even limitation of motion approaching 
ankylosis, such that a higher rating would be warranted under 
the new regulations.  While the Veteran has reported 
occasional incapacitating episodes due to his lumbar spine 
disability, the evidence does not show he has the frequency 
of incapacitating episodes, as defined in the regulation, 
such that a higher rating would be warranted under the old 
regulations.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
this disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to service connection for peripheral neuropathy 
of the left and right lower extremities, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine with chronic right sciatica.

The Veteran and his representative contend that service 
connection is warranted for peripheral neuropathy of the left 
and right lower extremities.  Specifically, they contend that 
this neuropathy is directly related to the Veteran's service 
connected lumbar spine disability.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2008).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for peripheral 
neuropathy of the left and right lower extremities.  While 
there is some evidence in the record to suggest that the 
Veteran's peripheral neuropathy may be related to his service 
connected back disability, the Board finds that the 
preponderance of the evidence of record indicates that the 
Veteran's peripheral neuropathy is not related to service.

A May 2001 electrodiagnostic evaluation noted that the 
Veteran reported problems with his left leg dragging; upon 
examination, marked abnormalities were found primarily in the 
bilateral tibial nerve distribution, that the examiner 
indicated were consistent with either bilateral long standing 
S1 and/or S2 radiculopathy with axon loss, or a slightly 
atypical distal peripheral axonal sensorimotor 
polyneuropathy.  The examiner stated that clinically, he 
could not tell which of the above problems was causing the 
Veteran's problems.

A letter from a private physician dated February 2003 
indicates that the Veteran has evidence of disc disease with 
nerve impingement especially on the left side.  The doctor 
also indicates that the Veteran had some narrowing of the 
exiting neuroforamen on the left side between L5 and S1 which 
was causing him occasional problems with pain in his left 
leg.  The Board recognizes this letter, but finds it of 
somewhat diminished value as it does not appear to be based 
on a thorough examination of the Veteran's claims file, and 
does not account for the results of the Veteran's previous 
electrodiagnostic evaluation.

A May 2003 report of VA examination indicates that the 
Veteran reported back pain radiating down the left leg, but 
not the right.  Upon examination, the Veteran was noted to 
have a slight limp, and appeared to drag his left leg a bit 
upon walking into the examination room, but did not have a 
limp while walking during the examination.  Sensory 
examination was diminished on the left foot to the left 
ankle, the right foot to the right ankle, and over the left 
buttock area.  Sensation to light touch was diminished over 
the left foot but appeared intact over the left buttock area.  
Position and vibration sense was intact in both lower 
extremities.  Deep tendon reflexes were 2+ at both knees and 
right ankle.  Deep tendon reflex was definitely absent at the 
left ankle.  MRI of the lumbar spine noted disc herniation at 
the L5-S1 level, but no nerve root impingement.  Nerve 
conduction studies showed marked abnormalities primarily in 
the bilateral tibia nerve distribution, and it was noted the 
physician who did the nerve conduction studies indicated that 
this could be due to radiculopathy or sensorimotor 
polyneuropathy.  The Veteran was diagnosed with degenerative 
disc disease and herniation at the L5-S1 level and 
degenerative spondylosis of the lumbar spine with associated 
bilateral S1 radiculopathy.  The Board also recognizes this 
opinion, however, the Board notes this physician, while 
reporting the Veteran had a radiculopathy, also reported the 
nerve conduction studies, which were inconclusive as to 
whether the Veteran had a radiculopathy or a sensorimotor 
polyneuropathy.

The Veteran received a VA examination in January 2009.  At 
that time, he reported numbness of the feet lasting for the 
past 6-8 years, which he reported as a symmetric loss of 
sensation in both feet.  He feels pressure but little light 
touch.
A detailed motor examination showed some symmetric loss of 
pinprick and light touch on both feet to the ankle.  Knee 
jerk was hypoactive on both sides, and ankle jerk was absent.  
The Veteran was diagnosed with peripheral sensory neuropathy 
and bilateral S1 radiculopathy on EMG, but with no 
correlation with exam or symptoms.  The examiner indicated 
that it was less likely than not that the Veteran's sensory 
neuropathy was related to his lumbar spine disease.  In 
support of this opinion, the examiner indicated that the 
Veteran does have bilateral S1 radiculopathy by EMG and by 
history.  However, he also stated that the Veteran's  current 
symptoms and examination showed a pattern inconsistent with 
radiculopathy or indicative of a peripheral sensory 
neuropathy.  The examiner indicated that, as onset preceded 
the Veteran's diagnosis of diabetes, that was probably not 
the cause, but it could not be ruled out.  The Board finds 
this opinion particularly probative because it accounts for 
the fact that the Veteran has radiculopathy on EMG, but 
explains thoroughly why the Veteran's symptomatology is not 
related to radiculopathy. 

The Veteran received a VA examination for his nerves in April 
2009.  At that time, the Veteran reported he has had problems 
with numbness in his feet for 6 to 8 years.  He reported 
feeling pressure but little light touch.  He indicated that 
he had a two year history of diabetes, but that the numbness 
preceded his diabetes by more than 5 years.  He reported a 
foot drop in 2001 which had since resolved.  Upon 
examination, all muscle groups in both legs were normal 
strength, with no sign of atrophy.  There was decreased 
sensation in both feet up to the level of the ankle.  The 
Veteran was diagnosed with peripheral sensory neuropathy 
involving both feet.  The examiner indicated that in his 
opinion, the Veteran's peripheral neuropathy was less likely 
as not permanently aggravated by degenerative disease of the 
spine.  In this regard, the examiner indicated that the 
Veteran's pattern of neuropathy was not consistent with any 
disorder of the lumbar spine.  He noted that there was a 
history of an EMG showing bilateral S1 radiculopathy, 
however, on examination, the Veteran had no symptoms of S1 
radiculopathy, and was not therefore diagnosed during this 
examination.  The Board also finds this opinion particularly 
probative because it accounts for the fact that the Veteran 
has radiculopathy on EMG, but explains thoroughly why the 
Veteran's symptomatology is not related to radiculopathy. 

Therefore considering all evidence of record, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the Veteran's peripheral neuropathy of either 
lower extremity is related to his service connected lumbar 
spine disability.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with chronic right sciatica is denied

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to 
service-connected degenerative disc disease of the lumbar 
spine with chronic right sciatica, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to 
service-connected degenerative disc disease of the lumbar 
spine with chronic right sciatica, is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


